NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JACK ORLANDO JOHNSON,                           No. 20-56250

                Plaintiff-Appellant,            D.C. No. 2:19-cv-07485-VBF-PD

 v.
                                                MEMORANDUM*
J. MILSON,

                Defendant-Appellee.

                  Appeal from the United States District Court
                       for the Central District of California
                 Valerie Baker Fairbank, District Judge, Presiding

                             Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      California state prisoner Jack Orlando Johnson appeals pro se from the

district court’s judgment dismissing for failure to exhaust administrative remedies

his 42 U.S.C. § 1983 action alleging deliberate indifference to his serious medical

needs. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Albino



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Baca, 747 F.3d 1162, 1171 (9th Cir. 2014) (en banc) (legal rulings on

exhaustion); Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010) (dismissal for

failure to state a claim). We affirm.

      The district court properly dismissed Johnson’s action because it was clear

from the face of Johnson’s operative complaint that Johnson failed to exhaust

available administrative remedies prior to filing suit. See Albino, 747 F.3d at 1169

(where a failure to exhaust is clear from the face of the complaint, a district court

may dismiss for failure to state a claim); Griffin v. Arpaio, 557 F.3d 1117, 1120

(9th Cir. 2009) (a prisoner’s grievance must “alert[] the prison to the nature of the

wrong for which redress is sought” (citation and internal quotation marks

omitted)).

      Milson’s motion for judicial notice (Docket Entry No. 20) is granted.

      AFFIRMED.




                                           2                                    20-56250